DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains periods after S2, S3, S4, and S5, but it is unclear if these are abbreviations or if they should be commas as S1 is written.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the mass ratio of hydroxyl-terminated liquid rubber, polytetrahydrofuran diol and polyether polyol is.." in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mass ratio of the component A to the component B is…” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mass ratio of the prepolymer of the elastomer material to the curing agent is.." in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected for its dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101637955 A) in view of Peng (CN 105175683 A), Fukui et al. (US 4,840,675 A) and Licari et al. (Adhesives Technology for Electronic Applications: Materials, Processing, Reliability).
Regarding claim 1, Fang discloses a molding method for producing a stator for a screw drilling tool using an elastomer material (title/abstract), comprising steps of: 
S1, sand blasting, e.g. roughening, an inner surface of a steel pipe stator tube of the stator, and then cleaning and drying the inner surface of the stator tube (¶¶ 34-35); coating the mixture obtained on the inner surface of the dried stator tube, and heating the inner surface of the stator tube for later use (¶¶ 36-37); 
S3. assembling the stator tube processed in step S1 and the mandrel mold processed in step S2 to obtain an assembled mold (¶¶ 24, 27, 37); 
S5. pouring the obtained mixture into the assembled mold obtained in step S3, sealing and curing the poured assembled mold by hierarchical heating; after the curing is completed, drawing the mandrel mold from the assembled mold, so that the stator is obtained (¶¶ 27, 39-42).
Fang does not appear to expressly disclose S1, uniformly mixing an adhesive and a diluent; S2. uniformly coating a mold release agent on a surface of a mandrel mold, and heating or natural drying the surface of the mandrel mold for later use; S4. performing a vacuum defoaming under negative pressure on a mixture obtained by uniformly mixing a prepolymer of the elastomer material with a defoaming agent; and S5. uniformly mixing the prepolymer of the elastomer material defoamed in step S4 with a curing agent. 
However, Fukui discloses mold release agent including flouroresin and methyl silicone oil (title/abstract; 1:10+; claim 1).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fang to include the mold release coating of Fukui, because such mold release compositions are known in the art and could improve the process of removing the core.
Further, Licari suggests that adhesives may be mixed with diluents (§ 3.2.5 Diluents p. 113).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fang to include the adhesive diluent of Licari, because such diluents are known in the art and would improve the process of applying the adhesive.
In addition, Peng discloses a heat- and oil-resistant elastomer which is vacuum defoamed and includes curing agent uniformly mixed therewith (¶¶ 10+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fang to include the curing agent and defoaming of Peng, because such steps are known in the art and could improve the process of injecting and curing the rubber.
Regarding claim 3, Fang suggests preheating the stator tube to 90-110º C. (¶ 37), the skilled artisan would recognize that the length of preheating is dependent on the size of the steel tube and would expect the claimed 1-3 hours. 
Regarding claim 4, Fukui discloses mold release agent including flouroresin and methyl silicone oil (title/abstract; 1:10+; claim 1).
Regarding claim 9, Peng suggests the curing agent is a blend of aromatic diamine and polyol; the mass ratio of the prepolymer of the elastomer material to the curing agent is 1:(0.2- 0.5) (¶¶ 14, 21, 26).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101637955 A) in view of Peng (CN 105175683 A), Fukui et al. (US 4,840,675 A) and Licari et al. (Adhesives Technology for Electronic Applications: Materials, Processing, Reliability) as applied to claim 1 above, further in view of Onan (US 5,738,463 A).
Peng suggests defoaming for 0.5 hours.
The combined teachings do not appear to expressly disclose the claimed defoaming agent.
However, Onan discloses a elastomeric composition including a defoamer such as polydimethylsiloxane in amounts of 0.5-4% (2:47, 6:24+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fang to include the PDMS defoamer of Onan, because such defoamers are known in the art and would improve the vacuum defoaming step.
Allowable Subject Matter
Claims 2 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Regarding claim 2, the prior art suggests reactive diluents of epoxy resins include glycerol-based epoxy resins and 1, 4-butanediol diglycidyl ether, see Licari et al. (§ 3.2.5 Diluents p. 113) but not the claimed butanediol or glycerin themselves. 
Regarding claim 5, the prior art to Endo et al. (JP 2008-6042 A), Peng, and Suzuki et al. (US 6,734,274 B2) discloses a similar elastomer prepolymer (Endo ¶¶ 16, 17, 19, 37, Table 1; Peng ¶¶ 10-11; and Suzuki 2:65+) but do not suggest the claimed mass ratio of hydroxyl-terminated liquid rubber, polytetrahydrofuran diol and polyether polyol of (0.2 to 1.0): (0.2 to 1.0): (0.2 to 1.0).
Regarding claim 10, the prior art does not teach or suggests curing through heating step by step, including 2 to 6 steps of heating, wherein, a temperature for curing is 60° C. to 160º C. and a time for curing at each stage is 1.5-5 hours as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOLLA, ABUL HASHEM
US 20050096411 A1
Itami; Yasuo et al.
US 8497340 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742